522 F.2d 41
LACLEDE GAS COMPANY, doing business as Midwest Missouri GasCompany, Appellant,v.AMOCO OIL COMPANY, Appellee.
No. 75-1474.
United States Court of Appeals,Eighth Circuit.
Submitted Aug. 20, 1975.Decided Sept. 8, 1975.

Morris E. Stokes and P. B. Hunker, Jr., and Richmond C. Coburn, Coburn, Croft, Shepherd & Herzog, St. Louis, Mo., for appellant.
Before LAY, ROSS and WEBSTER, Circuit Judges.
PER CURIAM.


1
The judgment of the district court dismissing Count II of appellant's complaint, is reversed and remanded for further proceedings in the trial court consistent with the views expressed in the opinion of this court in Laclede Gas Co. v. Amoco Oil Co., 522 F.2d 33 (8th Cir. 1975).  In so doing, this court expresses no opinion as to whether or not damages, as well as injunctive relief, should be awarded by the trial court.  That is a matter to be determined after the evidence has been presented.1


2
Reversed and remanded with directions.



1
 During oral argument in the earlier case in this court counsel for appellant made the following statement:
I don't think we would have any claim for damages if the court were to specifically enforce the agreement.  I think we would have damages only in the event that it does not do so.
Counsel did not, however, agree to dismiss his second cause of action as originally contended by the appellee.